DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/15/2021 and 11/13/2019 have been considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names 

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen (US 2016/0355229 A1).
Figures: The examiner provides illustrations from the prior art with additional annotations as needed to facilitate discussion of the claim elements.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Regarding claim 1, Chen discloses an inverted tricycle having three wheels – (construed as a tire set for three-wheeled vehicles). The tricycle is configured to be mounted on a three-wheeled vehicle that is configured with .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Bruce (US 2014/0019006 A1), in view of Klopfenstein (US 4,903,857), in view of Misani et al. (US 2018/0304694 A1).
Figures: The examiner provides illustrations from the prior art with additional annotations as needed to facilitate discussion of the claim elements.
Regarding claims 1-2, Bruce discloses a three-wheeled vehicle that includes: a single front wheel and two rear wheels, see FIG. 1 – (construed 
Bruce does not explicitly disclose the two-wheeled side tire has a smaller tire diameter than the one-wheeled side tire, or where the two-wheeled side tire has a lateral groove extending across a tire equator on the tread portion.
Klopfenstein discloses a three wheeled vehicle being suitable for compensating for the centrifugal force exerted upon the rider during a turn by causing the vehicle's frame to automatically lean into a turn in response to turning of the vehicle. The three wheeled vehicle is further configured to have two wheels on one side of the vehicle (front) and a single wheel on the opposing side of the vehicle (rear) such that the tire diameter of the two wheeled side is smaller than the tire diameter of the single wheeled side. And whereby such a configuration greatly reduces the size of the vehicle without reducing performance, see FIG. 1, Col 6 lines 49-52.
Misani discloses a tire tread for a motorcycle being suitable for providing high performance in terms of power, comfort and mileage, see [0002]. Misani further discloses such a tread is formed on a front wheel of a motorcycle having a high void to rubber ratio – (construed as a negative ratio x) and having grooves which are located substantially across the 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the two-wheeled side of the tire set of Bruce in the claimed manner as taught by Klopfenstein and Misani to provide the two-wheeled side of the tire set with the aforementioned benefits.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 2016/0355229 A1) as applied to claim 1 above, and further in view of Misani et al. (US 2018/0304694 A1).
Regarding claim 2, Chen does not explicitly disclose a negative ratio x in the tread portion of the two-wheel side tire is within a range from 5 to 30% and an inclination angle of the lateral groove with respect to a tire circumferential direction is within a range from 40° to 90°.
Misani discloses a tire tread for a motorcycle being suitable for providing high performance in terms of power, comfort and mileage, see [0002]. Misani further discloses such a tread is formed on a front wheel of a motorcycle having a high void to rubber ratio – (construed as a negative 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tread pattern of the two-wheeled side of the tire set of Chen in the claimed manner as taught by Misani to provide the two-wheeled side of the tire set with the aforementioned benefits.
Claims 3-10 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 2016/0355229 A1) and Chen (US 2016/0355229 A1), in view of Misani et al. (US 2018/0304694 A1), as applied to claims 1-2 above, and further in view of Mariani et al. (US 2010/0282390 A1).
Regarding claims 3-10, Chen does not explicitly disclose the two-wheel side tire is a radial tire; or a ratio x/y of the negative ratio x in the tread portion of the two-wheel side tire to the negative ratio y in the tread portion of the one-wheel side tire is greater than 1 or 1.1 to 2.5.
Mariani discloses a front/rear tire for a motorcycle being suitable for obtaining a contact surface in different drive conditions to include draining of 
And further where the tire on the rear has a tread pattern defined by a sea/land ratio – (construed as a negative ratio y) of lower than 10%, see [0044]; and the tire on the front has a tread pattern defined by a sea/land ratio – (construed as a negative ratio x) of higher than 10%, see [0048]. Taking a front tire sea/land ratio of 11% and rear tire sea/land ratio of 9%, gives a ratio x/y of 1.2 which meets the claimed greater than 1 and 1.1 to 2.5.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tread patterns of the tire set of Chen in the claimed manner as taught by Mariani to provide the tire set with the aforementioned benefits.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEDRICK S WILLIAMS whose telephone number is (571)272-9776.  The examiner can normally be reached on Monday - Thursday 8:00am-5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 5712705545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CEDRICK S WILLIAMS/Primary Examiner, Art Unit 1749